Case 6:20-cv-00952-ADA Document 21-6 Filed 02/26/21 Page 1 of 7




            EXHIBIT 4
2/25/2021               Case 6:20-cv-00952-ADA Document      21-6
                                                Russia Judicial        Filed
                                                                Assistance     02/26/21 Page 2 of 7
                                                                           Information


    Russian Federation
    Russian Federation



         Hague/Inter-American


        Party to Hague Service                            Party to Inter-American
        Convention?                                       Convention?
        No                                                No
        Party to Hague Evidence                           Service of Process by Mail?
        Convention?                                       NA
        No
        Party to Hague Apostille
        Convention?
        Yes




        DISCLAIMER
        DISCLAIMER: THE INFORMATION IS PROVIDED FOR GENERAL
        INFORMATION ONLY AND MAY NOT BE TOTALLY ACCURATE IN A
        SPECIFIC CASE. QUESTIONS INVOLVING INTERPRETATION OF SPECIFIC
        FOREIGN LAWS SHOULD BE ADDRESSED TO THE APPROPRIATE FOREIGN
        AUTHORITIES OR FOREIGN COUNSEL.




                                                                                                   ALL /




        Embassies and Consulates                                                                      

       U.S. Embassy Moscow
       Bolshoy Deviatinsky Pereulok No. 8
       Moscow 121099, Russian Federation
       Telephone: +(7) (495) 728-5000 or +(7) (495) 728-5577
       Emergency After-Hours Telephone: +(7) (495) 728-5000
       Fax: +(7) (495) 728-5084
       Email: moscowacs@state.gov

https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianFederation.html   1/6
2/25/2021               Case 6:20-cv-00952-ADA Document      21-6
                                                Russia Judicial        Filed
                                                                Assistance     02/26/21 Page 3 of 7
                                                                           Information

       Due to the Russian government’s ordered closure of the U.S. Consulate
       General, U.S. citizen visitors and residents in the St. Petersburg’s should
       contact the U.S. Embassy in Moscow for all emergency assistance and
       routine services, including notary services, passport renewals, and
       Consular Reports of Birth Abroad.

       Consulates

       U.S. Consulate General St. Petersburg

       Due to the Russian government’s ordered closure of the U.S. Consulate
       General, effective March 31, 2018 we are no longer able to provide services
       to U.S. citizens in St. Petersburg.

       U.S. Consulate General Vladivostok
       32 Ulitsa Pushkinskaya,
       Vladivostok 690001
       Russian Federation
       Telephone: +(7) (4232) 300-070
       Emergency After-Hours Telephone: +(7) (914) 791-0067
       Fax: +(7) (4232) 300-091
       Email: vladcons@state.gov

       U.S. Consulate General Yekaterinburg
       Ulitsa Gogolya 15a,
       4th ﬂoor, Yekaterinburg 620151
       Russian Federation
       Telephone: +(7) (343) 379-3001
       Emergency After-Hours Telephone: +(7) 917-569-3549
       Fax: +(7) (343) 379-4515
       Email: consulyekat@state.gov



        List of Attorneys                                                                             


       U.S. Embassy Moscow




        Service of Process                                                                            


       Russia and the United States are parties to the Hague Convention on the
       Service Abroad of Judicial and Extra Judicial Documents in Civil and
       Commercial Matters . In July 2003, Russia unilaterally suspended all
       judicial cooperation with the United States in civil and commercial matters.
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianFederation.html   2/6
2/25/2021           Case 6:20-cv-00952-ADA Document                  21-6
                                                        Russia Judicial        Filed
                                                                        Assistance     02/26/21 Page 4 of 7
                                                                                   Information
       judicial cooperation with the United States in civil and commercial matters.
       The Russian Federation refuses to serve letters of request from the United
       States for service of process presented under the terms of the 1965 Hague
       Service Convention or to execute letters rogatory requesting service of
       process transmitted via diplomatic channels. The Russian Federation also
       declines to give consideration to U.S. requests to obtain evidence. While
       the Department of State is prepared to transmit letters rogatory for service
       or evidence to Russian authorities via diplomatic channels, in the
       Department's experience, all such requests are returned unexecuted.
       Likewise requests sent directly by litigants to the Russian Central Authority
       under the Hague Service Convention are returned unexecuted.

       Russia's policy in these matters is assertedly based on objections to a fee,
       imposed by the United States on June 1, 2003, for all requests for service
       from any foreign country whether submitted under the Hague Service
       Convention or via diplomatic channels. This fee is designed to cover the
       costs incurred by a private contractor hired by the U.S. Department of
       Justice to administer the service functions of the U.S. Central Authority for
       the Hague Service Convention. Such fees are permitted under the Hague
       Service Convention and routinely charged by many States party to the
       Convention.

       Between October 28 - November 4, 2003, the Special Commission on the
       Practical Operation of the Hague Service, Evidence and Legalization
       Conventions convened at The Hague. The Special Commission's
       Conclusions and Recommendations of November 4, 2003, page 10,
       paragraph 53, provide:

       "The Special Commission reafﬁrmed that according to Article 12(1), a State
       party shall not charge for its services rendered under the Convention.
       Nevertheless, under Article 12(2), an applicant shall pay or reimburse the
       costs occasioned by the employment of a judicial ofﬁcer or other
       competent person. The Special Commission urged States to ensure that
       any such costs reﬂect actual expenses and be kept at a reasonable level."

       The Russian Federation did not support this recommendation and reserved
       its position.

       On December 3, 2004, the Russian Federation deposited a declaration 
        with the Government of the Netherlands, the treaty depository, naming a
       Central Authority and taking a reservation regarding certain aspects of the
       treaty. The declaration provides:

       "The Russian Federation assumes that in accordance with Article 12 of the
       Convention the service of judicial documents coming from a Contracting
       State shall not give rise to any payment or reimbursement of taxes or costs
       for the services rendered by the State addressed. Collection of such costs
       (with the exception of those provided for by subparagraphs a) and b) of the
       second paragraph of Article 12) by any Contracting State shall be viewed
       by the Russian Federation as refusal to uphold the Convention in relation to
       the Russian Federation, and, consequently, the Russian Federation shall not
       apply the Convention in relation to this Contracting State "
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianFederation.html   3/6
2/25/2021          Case 6:20-cv-00952-ADA Document                  21-6
                                                       Russia Judicial        Filed
                                                                       Assistance     02/26/21 Page 5 of 7
                                                                                  Information
       apply the Convention in relation to this Contracting State.

       The Department of State and the Russian Foreign Ministry have exchanged
       several diplomatic notes setting out our respective positions on the matter,
       and met twice in Moscow to explore ways to provide normal judicial
       cooperation. A subsequent Special Commission convened at the Hague in
       2009 recalled the conclusions of the 2003 Special Commission concerning
       costs and Russia again reserved its position. No future bilateral meetings
       on this subject are currently scheduled.

       Because of the Russian suspension of executing U.S. judicial assistance
       requests in civil and commercial matters, we advise litigants that they may
       wish to seek guidance from legal counsel in the Russian Federation
       regarding alternative methods of service. The United States has informed
       the Russian Federation on numerous occasions that in the absence of a
       direct channel for U.S. judicial assistance requests, U.S. courts and
       litigants will explore other methods to effect service of process. Where
       service is effected by an agent in the Russian Federation, such as a
       Russian attorney, such a person may execute an afﬁdavit of service at the
       U.S. embassy or a U.S. consulate in Russia as a routine notarial service.

       Service on a Foreign State: See also our Service Under the Foreign
       Sovereign Immunities Act (FSIA) feature and FSIA Checklist for questions
       about service on a foreign state, agency or instrumentality.


       Service of Documents from the Russian Federation in the United States:
       See information about service in the United States on the U.S. Central
       Authority for the Service Convention page  of the Hague Conference on
       Private International Law Service Convention site.



        Criminal Matters                                                                              


       Prosecution Requests: U.S. federal or state prosecutors should also
       contact the Ofﬁce of International Affairs, Criminal Division, Department of
       Justice  for guidance.

       Defense Requests in Criminal Matters: Criminal defendants or their
       defense counsel seeking judicial assistance in obtaining evidence or in
       effecting service of documents abroad in connection with criminal matters
       may do so via the letters rogatory process.



        Obtaining Evidence in Civil and Commercial Matters                                            


          The United States has not accepted the Russian Federation’s accession to
          the Hague Convention on the Taking of Evidence Abroad in Civil and
          Commercial Matters  because the Russian Federation did not name a
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianFederation.html   4/6
2/25/2021           Case 6:20-cv-00952-ADA Document                  21-6
                                                        Russia Judicial        Filed
                                                                        Assistance     02/26/21 Page 6 of 7
                                                                                   Information
       Commercial Matters  because the Russian Federation did not name a
       central authority at the time of its accession, and did not make any speciﬁc
       declarations or reservations regarding methods of obtaining evidence.
       Due to the Russian Federation’s unilateral suspension of judicial
       cooperation in civil and commercial matters, requests for evidence
       submitted via diplomatic channels in the form of letters rogatory generally
       are not executed by Russian authorities. The U.S. Department of State and
       the U.S. Embassy in Moscow will transmit such requests on behalf of U.S.
       litigants.

       Requests from the Russian Federation to Obtain Evidence in the United
       States: Such requests are submitted via the diplomatic channel to the U.S.
       Department of State, Bureau of Consular Affairs, Directorate of Overseas
       Citizens Services, Ofﬁce of American Citizen Services for transmittal to the
       U.S. Department of Justice, Civil Division, Ofﬁce of Foreign Litigation1100
       L St., N.W., Room 11006, Washington, D.C. 20530.



        Taking Voluntary Depositions of Willing Witnesses                                             


       The Russian Federation does not permit the taking of voluntary depositions
       of willing witnesses in civil and commercial matters.




        Authentication of Documents                                                                   


       Russia is a party to the Hague Convention Abolishing the Requirement for
       Legalization of Foreign Public Documents . Russia’s competent authority
       for the Hague Apostille Convention  will authenticate Russian public
       documents with Apostilles. For information about authenticating U.S.
       public documents for use in Russia, see the list of U.S. Competent
       Authorities . To obtain an Apostille for a U.S. Consular Report of Birth
       Abroad of a Citizen of the United States of America, contact the U.S.
       Department of State, Passport Services, Vital Records Ofﬁce.

       The Department of State is aware that a number of Russian jurisdictions
       have rejected U.S. federal and state issued apostille certiﬁcates for
       reasons inconsistent with the requirements of the Apostille Convention,
       particularly in the context of intercountry adoption. Between October 28 -
       November 4, 2003, a Special Commission on the Practical Operation of the
       Hague Service, Evidence and Legalization Conventions convened at The
       Hague. The Special Commission's Conclusions and Recommendations of
       November 4, 2003, page 5, paragraphs 13, provide:

       The SC underlined the importance of the principle that an Apostille that has
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianFederation.html   5/6
2/25/2021            Case 6:20-cv-00952-ADA Document                  21-6
                                                         Russia Judicial        Filed
                                                                         Assistance     02/26/21 Page 7 of 7
                                                                                    Information

       been established according to the requirements of the Convention in the
       State of issuance must be accepted and produce its effects in any State of
       production. With a view to further facilitating free circulation of Apostilles,
       the SC recalled the importance of the Model certiﬁcate annexed to the
       Convention. The SC recommended that Apostilles issued by competent
       authorities should conform as closely as possible to this model.
       However,variations in the form of an Apostille among issuing authorities
       should not be a basis for rejection as long as the Apostille is clearly
       identiﬁable as an Apostille issued under the Convention. The SC ﬁrmly
       rejects, as contrary to the Convention, isolated practices among States
       party that require Apostilles to be legalised.

       As regards the rejection of Apostilles for reasons related to how the
       certiﬁcate is attached to the document, the Conclusions and
       Recommendations of November 4, 2003, paragraph 16 speciﬁcally provide:

       The SC noted the variety of means for afﬁxing Apostilles to the public
       document. These means may include rubber stamp, glue, (multi-coloured)
       ribbons, wax seals, impressed seals, self-adhesive stickers, etc.; as to an
       allonge, these means may include glue, grommets, staples, etc. The SC
       noted that all these means are acceptable under the Convention, and that,
       therefore, these variations cannot be a basis for the rejection of Apostilles.

       The Department of State has raised this issue with the Foreign Ministry of
       the Russian Federation on multiple occasions. In order to assist in avoiding
       future Apostille rejections in the Russian Federation for reasons that are
       inconsistent with the requirements of the Legalization Convention, the
       Department of State has also prepared a translation into Russian of the
       Conclusions and Recommendations of the 2003 Special Commission and
       provided it to the Russian Federation. Individuals who have had Apostilles
       rejected in the Russian Federation who feel that a Russian translation of
       these Conclusions and Recommendations may also ﬁnd it on the website
       of the Hague Conference on Private International Law .

    Last Updated: November 15, 2013




https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianFederation.html   6/6
